—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered January 12, 1993, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree and criminal possession of a weapon in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 2 years to life and 8 years to life, respectively, unanimously affirmed.
Defendant's plea was voluntarily, knowingly, and intelligently made (People v Harris, 61 NY2d 9, 17; People v Reyes, 202 AD2d 190, lv denied 83 NY 1006). Defendant is requesting that his plea be vacated because the court did not specifically advise him that he would be subjected to a mandatory prison sentence as a persistent violent felony offender. As defendant concedes, this issue is not preserved. However, were we to review it, we would find that defendant received the precise sentences which he had been promised, and made no protest at sentencing. Concur—Murphy, P. J., Milonas, Ross, Nardelli and Tom, JJ.